Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 1/21/2021.
2.	Claims 1-41 have been cancelled by applicant. Claims 42-91 are pending in the application. Claim 42 is the only independent claim.


Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 3/19/2021, 4/19/2021, and 7/22/2021 were filed after the mailing date of the application on 1/21/21.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to dependent claim 48, the claim recites the phrase ‘selected from among the choices of claim 102’. The language is unclear when read within the context of the claim. Further, there is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 42-50, 73, 74, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., PGPub. 2019/0339820 filed (15/969,538) in view of Microsoft Docs, Menus, Published 2007.
In reference to independent claim 42, Wu teaches:
	providing, by at least one processor, a first command for a first menu of one or more user-selectable menu items to be displayed on a first portion of a user interface (UI) display (See Wu, para. 
	providing, by the at least one processor, a second command for a second menu of one or more user-selectable menu items to be displayed on the first portion of the UI display and a third command for a third menu of one or more user-selectable items to be displayed on a second portion of the UI display, in response to a user’s selection (See Wu, para. [0047-0050 and figure 6]) a means of predicting a user’s intention within the application by displaying a second menu with at least one user-selectable menu item on the first portion of the table within the user interface.  A third menu is displayed within figure 6, 610 when a user selects a drop-down menu (item 640) of figure 6 to display an additional menu within the same table but in a second portion in response to a user’s selection.
	wherein each of the one or more user-selectable menu items from the second menu are associated with at least one of the menu items displayed in the second portion of the UI display (See Wu, para. [0047-0050]) each of the drill down menu items (640 of figure 6) is associated with at least one menu item of the first menu structure (item 612 of figure 6). The reference to Wu fails to explicitly teach the menu items from the second menu item from the menu structure (item 612 of figure 6)  are associated with at least one of the menu items from menu structure (640 of figure 6).
	The ‘MENUS’ reference discloses a similar concept of utilizing a cascading menu feature including menu items that are associated with each other. The well-known cascading menu structures for producing menus on top of a specific menu and in a second portion of the display as well as having the menus include menu items associated with each other were well known before the effective filing date of the invention. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Wu which teaches replacing a menu structure with menu items on a first portion and a drill down menu structure with menu items in a second portion of the UI and associated with a first menu item of a first menu structure with the ‘MENU’ 
In reference to dependent claim 43, Wu teaches:
	wherein the first menu of user-selectable menu items includes one or more of the following: experimental identifier (See Wu, para. 0047-0050 and figure 6) Edit feature identifier and data identifiers represent experiment identifiers that offer a user the ability to manipulate data within a table. 
In reference to dependent claim 44, Wu teaches:
	Wherein the first portion includes two or more sub-sections of user-selectable menu items selected from among the first menu, wherein the two or more sub-sections includes a first sub-section and a second sub-section (See Wu, para. 0047-0050 and figure 6) the figure illustrates both a main section of selectable menu items and a sub-section with multiple sub-section menu options.
In reference to dependent claim 45, Wu teaches:
	Providing a filter command in response to a selection of the one or more user-selectable menu items from the first menu, wherein the filter command is adapted to display a filter field for accepting inputs to filter menu items adapted to be displayed on the UI display (See Wu, para. 0046) The reference predicts user actions and displays menu items corresponding to the most likely user-actions to occur such as filtering. 
In reference to dependent claim 46, Wu teaches:
	In response to a selection of an experiment identifier from among the first menu of user-selectable menu items, the second portion is adapted to display one or more of the following first set of user-selectable menu items (See Wu, figure 6 and figure 7) illustrate menu items that involve confidence 
In reference to dependent claim 47, Wu teaches:
	Wherein in response to a selection of Start, the UI display is adapted to display a confirmation screen, further wherein the confirmation screen is adapted to display user-selectable menu items that includes Yes and No (See Wu, para. 0047-0050 and figure 6) Selecting an ‘Edit’ tab includes a confirmation screen with additional options as they relate to the ‘Edit’ feature of figure 6. A ‘More’ feature is displayed which is being interpreted as a ‘confirmation screen’ with options available as to performing an additional operation.
In reference to dependent claim 48, Wu teaches:
	Wherein in response to a selection of Yes, providing a command to remove previously displayed items from the UI display, further wherein, in response to a selection of Yes, the first portion is adapted to display one or more menu items selected from among the choices of claim 102, and the second potion is adapted to display the Start choice (See Wu, para. 0047-0050) A mean of displaying a floating menu on top of the first portion wherein if the user selects anywhere outside the floating menu including the menu items then the floating menu items are removed from the UI display. Further, the removal of the floating menu items includes the display of the previous menu structure in the first portion. 
In response to dependent claims 49, Wu teaches:
	Wherein in response to a selection of an experiment identifier from among the first menu of user-selectable menu items, the second portion is adapted to display one or more of the following second set of user-selectable menu items: -80 C; -20 C; 4 C; and Room Temperature (See Wu, para. 0047-0050 and figure 6) both formula, data, and new equations may be displayed within a second portion of the interface based on a selection of specific ‘data’ and ‘formula’ menu options from the first 
In reference to dependent claim 50, Wu teaches:
	Providing a command for selecting -80 C, -20 C, 4 C, or Room Temperature by default (See Wu, para. 0047-0050 and figure 6) both formula, data, and new equations may be displayed within a second portion of the interface based on a selection of specific ‘data’ and ‘formula’ menu options from the first menu options and selecting the specific numeric options. The reference fails to explicitly state specific values for menu options however it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the well-known structured menu display and further the custom menu items as they relate to data based functions to have included a specific value or setting such as room temperature or a specific data value based upon the area of focus of the application.
In reference to dependent claim 73, Wu teaches:
	Wherein in response to a selection of Confirm, the UI display is adapted to display a confirmation screen, further wherein the confirmation screen is adapted to display a Confirm choice (See Wu, para. 0047-0050 and figure 6) Selecting an ‘Edit’ tab includes a confirmation screen with additional options as they relate to the ‘Edit’ feature of figure 6. A ‘More’ feature is displayed which is being interpreted as a ‘confirmation screen’ with options available as to performing an additional operation.
In reference to dependent claim 74, Wu teaches:

In reference to dependent claim 80, Wu teaches:
	Wherein the UI display further includes an advanced selector, wherein in response to a first selection of the advanced selector, the UI display is adapted to display an advanced context menu that includes advanced meu choices (See Wu, para. 0047-0050) figure 6 illustrates item 614 which is interpreted as an ‘advanced selector’ since the content selection within the UI causes advanced menu options to be displayed in an additional menu within the user interface.



 
Allowable Subject Matter
8.	Claims 51-72, 75-79, and 81—91 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Notes
9.	The examiner recommends setting up a telephonic interview to discuss concepts as they relate to the independent claim. More specifically, how the second menu of one or more user-selectable menu items to be displayed on the first portion takes place and further how each of the one or more user-selectable menu items from the second menu are associated with at least one of the menu items displayed in the second portion of the UI display. Finally, the user-selections should be discussed in relation to each menu displayed and whether a user-selection is received for each menu displayed.



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178